397 U.S. 97
90 S. Ct. 819
25 L. Ed. 2d 80
Oran Murray YOUNGv.UNITED STATES.
No. 579, Misc.
Supreme Court of the United States
February 27, 1970

Solicitor General Griswold, Assistant Attorney General Wilson, Beatrice Rosenberg and Roger A. Pauley, for the United States.
On Petition for Writ of Certiorari to the United States Court of Appeals for the Eighth Circuit.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Eighth Circuit with directions to appoint counsel for the petitioner. If thereafter counsel is unable to present any nonfrivolous issue on appeal, the Court of Appeals would then be free to dismiss the appeal as legally insubstantial.


2
THE CHIEF JUSTICE is of the opinion that the petition for a writ of certiorari should be denied.